 

Exhibit 10.8

 

Farmland RE Term Loans 2016

Loan No: 198280, 198283 and 198284

 

GUARANTY

This guaranty is dated as of March 29, 2016, and is by FARMLAND PARTNERS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership ("Guarantor") to and
in favor of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
("Lender").

 

Lender has extended credit to FPI ILLINOIS I LLC, a Delaware limited liability
company, FPI ILLINOIS II LLC, a Delaware limited liability company, COTTONWOOD
VALLEY LAND LLC, a Nebraska limited liability company, PH FARMS LLC, an Illinois
limited liability company and FPI PROPERTIES LLC, a Delaware limited liability
company (individually and collectively, "Borrower"), under the terms and
conditions of the Loan Agreement between Borrower and Lender dated as of the
date of this guaranty (that agreement, the "Loan Agreement").

 

Each capitalized term used in this guaranty that is defined in the Loan
Agreement and not defined in this guaranty will have the meaning specified in
the Loan Agreement. This guaranty will be interpreted in accordance with the
Drafting Conventions.

 

Guarantor has an economic interest in Borrower or will otherwise obtain a
material financial benefit from Lender's extension of credit to Borrower. Lender
requires that Guarantor execute this guaranty as a condition of the Loan
Agreement.

 

To induce Lender to extend credit to Borrower, and in consideration thereof,
Guarantor agrees:

 

1.            Guaranty. Guarantor absolutely, unconditionally and irrevocably
guarantees to Lender the full and prompt payment when due (whether at stated
maturity or earlier, by reason of acceleration or otherwise), and at all times
thereafter, and the full and prompt performance when due, of the Guaranteed
Obligations, strictly in accordance with the terms of this guaranty, the Loan
Agreement and the other Loan Documents. This guaranty is a present and
continuing guaranty of payment, and not merely of collection, and shall remain
in full force and effect until expressly terminated in writing by Lender,
notwithstanding that no Guaranteed Obligations may be outstanding at any
particular time or from time to time.

 

2.            Guaranteed Obligations. The term "Guaranteed Obligations" means:

 

(a)          all Obligations (defined in the Loan Agreement), including: (i)
those evidenced by the Forsythe Loan Note dated as of the date of this guaranty
from Borrower to Lender in the original principal amount of $90,000,000.00; (ii)
those evidenced by the FMB Loan Note dated as of the date of this guaranty from
Borrower to Lender in the original principal amount of $21,000,000.00; (iii)
those evidenced by the Condrey Loan Note dated as of the date of this guaranty
from Borrower to Lender in the original principal amount of $16,000,000.00; and
(iv) all other indebtedness, liabilities and obligations of Borrower to Lender
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several;

 

(b)          all obligations of Guarantor under this guaranty; and

 

(c)          any of the foregoing that arises after the filing of a petition by
or against Borrower or Guarantor under an Insolvency Proceeding.

 

1.            Rights of the Lender. Lender may perform any or all of the
following acts at any time, without notice to Guarantor and without affecting
Guarantor's obligations under this guaranty:

 

(a)          amend or modify the terms of any Guaranteed Obligation, including
renewing, compromising, extending or accelerating, or otherwise changing the
time for payment of, or increasing or decreasing the rate of interest on, the
Loan or any portion thereof;

 

(b)          take and hold security for the Guaranteed Obligations or this
guaranty, accept additional or substituted security for either, and subordinate,
exchange, enforce, waive, release, compromise, fail to perfect and sell or
otherwise dispose of any such security;







--------------------------------------------------------------------------------

 



 

(c)          direct the order and manner of any sale of all or any part of any
security now or later to be held for the Secured Obligations or this guaranty,
and the Lender may also bid at any such sale;

 

(d)          apply any payments or recoveries from Borrower, Guarantor or any
other source, and any proceeds of any security, to the Guaranteed Obligations in
such manner, order and priority as the Lender may elect, whether or not those
obligations are guaranteed under this guaranty or secured at the time of the
application;

 

(e)          release Borrower of its liability for the Loan or any portion
thereof;

 

(f)          substitute, add or release any one or more guarantors or endorsers;
and

 

(g)          extend other credit to Borrower, with or without taking or holding
security for the credit so extended.

 

2.            Guaranty Absolute and Unconditional. Guarantor agrees that until
the Guaranteed Obligations have been paid in full and any commitments provided
by Lender with respect to the Guaranteed Obligations have been terminated,
Guarantor shall not be released by or because of the taking, or failure to take,
any action that might in any manner or to any extent vary the risks of Guarantor
under this guaranty or that, but for this section, might discharge or otherwise
reduce, limit, or modify Guarantor's obligations under this guaranty. Guarantor
waives and surrenders any defense to any liability under this guaranty based
upon any such action, including but not limited to any action of Lender
described in Section 1. It is the express intent of Guarantor that Guarantor's
obligations under this guaranty are and shall be absolute and unconditional.

 

3.            Guarantor's Waivers. Guarantor waives:

 

(a)          any right to require Lender to proceed against Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in Lender's power whatsoever;

 

(b)          any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of
Borrower;

 

(c)          any defense based on any claim that Guarantor's obligations exceed
or are more burdensome than those of Borrower; and

 

(d)          the benefit of any statute of limitations affecting Guarantor's
liability hereunder.

 

4.             Waiver of Subrogation. So long as any Guaranteed Obligations are
unpaid or unsatisfied, Guarantor waives to the extent permitted by Applicable
Law any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory, or otherwise) including, without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, arising from the existence or performance of this
guaranty, and Guarantor waives to the extent permitted by Applicable Law any
right to enforce any remedy that Lender now has or may hereafter have against
Borrower, and waives any benefit of, and any right to participate in, any
security now or hereafter held by Lender.

 

5.             Waiver of Notices. Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on any Loan Document (including Guarantor), notices
of acceptance of this guaranty, notices of the existence, creation, or incurring
of new or additional Guaranteed Obligations or any other indebtedness,
liabilities or obligations of Borrower to Lender, and notices of any fact that
might increase Guarantor's risk.

 

6.            Waivers of Other Rights and Defenses. Guarantor waives all rights
and defenses that Guarantor may have because any of the Guaranteed Obligations
is secured by real property. This means, among other things: (a) Lender may
collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by Borrower; and (b) if Lender forecloses on any
real property collateral pledged by Borrower: (i) the amount of the Guaranteed
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (ii) Lender may collect from

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





2

--------------------------------------------------------------------------------

 

 

 

Guarantor even if Lender, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because any of the Guaranteed Obligations is secured by real property.

 

7.            Reinstatement of Guaranty. If this guaranty is revoked, returned,
or canceled, and subsequently any payment or transfer of any interest in
property by Borrower to Lender is rescinded or must be returned by Lender to
Borrower, this guaranty shall be reinstated with respect to any such payment or
transfer, regardless of any such prior revocation, return, or cancellation.

 

8.            Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy, or reorganization of Borrower or otherwise, all such Guaranteed
Obligations guaranteed by Guarantor shall nonetheless be payable by Guarantor
immediately if requested by Lender.

 

9.            Subordination. Any obligations of Borrower to Guarantor, now or
hereafter existing, including but not limited to any obligations to Guarantor as
subrogee of Lender or resulting from Guarantor's performance under this
guaranty, are hereby subordinated to the Guaranteed Obligations. In addition to
Guarantor's waiver of any right of subrogation as set forth in this guaranty
with respect to any obligations of Borrower to Guarantor as subrogee of Lender,
Guarantor agrees that, if Lender so requests, Guarantor shall not demand, take,
or receive from Borrower, by setoff or in any other manner, payment of any other
obligations of Borrower to Guarantor until the Guaranteed Obligations have been
paid in full and any commitments of Lender or facilities provided by Lender with
respect to the Guaranteed Obligations have been terminated. If any payments are
received by Guarantor in violation of such waiver or agreement, such payments
shall be received by Guarantor as trustee for Lender and shall be paid over to
Lender on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this guaranty. Any security interest, lien, or other encumbrance that Guarantor
may now or hereafter have on the Collateral is hereby subordinated to any
security interest, lien, or other encumbrance that Lender may have on any such
property.

 

10.            Representations. Guarantor represents that, as of the date
hereof:

 

(a)            Guarantor's correct legal name is as shown next to Guarantor's
signature below;

 

(b)            the address of Guarantor for notice purposes is shown next to
Guarantor's signature below;

 

(c)            this guaranty and the other Loan Documents to which Guarantor is
a party are enforceable against Guarantor in accordance with their terms and any
instrument or agreement required hereunder or thereunder, when executed and
delivered by Guarantor, shall be similarly legal, valid, binding and
enforceable; subject, in each case, to (i) applicable bankruptcy,
reorganization, insolvency, moratorium and other laws of general applicability
relating to or affecting creditors' rights generally, and (ii) the application
of general principles of equity regardless of whether such enforceability is
considered in a proceeding in equity or at law;

 

(d)            the Financial Information is complete and accurate in all
material respects as to the financial condition of Guarantor as of the date
therein (and, if applicable, any partners, shareholders, members, or other
principals of Guarantor) and since the date such Financial Information was
provided to Lender, there has been no material adverse change in the financial
condition of Guarantor (and, if applicable, such other persons);

 

(e)            all information submitted to Lender by or on behalf of Guarantor
in connection with this guaranty and the other Loan Documents is correct,
complete, and not misleading in any material respect;

 

(f)            Guarantor is not the subject of any Judgment; and there is no
lawsuit, tax claim or other dispute pending or to Guarantor's knowledge
threatened against Guarantor that, if determined adverse to Guarantor, is
reasonably likely to have a Material Adverse Effect;

 

(g)            to Guarantors' knowledge, Guarantor has filed all tax returns
(federal, state, and local) required to be filed and has paid all taxes,
assessments, and governmental charges and levies thereon to be due, including
interest and penalties;

 

 

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





3

--------------------------------------------------------------------------------

 



 

(h)            Guarantor has not received any notice of violation of any
Applicable Laws, and there are no claims, actions, proceedings or investigations
pending or to Guarantor's knowledge threatened against Guarantor with respect to
any violations of Applicable Laws; and

 

(i)            Guarantor knows of no event which is, or with notice or lapse of
time or both would be, an Event of Default.

 

11.            SUBMISSIONS. GUARANTOR'S SUBMISSION OF ANY REPORT, RECORD OR
OTHER INFORMATION, FROM TIME TO TIME, WHETHER OR NOT REQUIRED UNDER THE LOAN
DOCUMENTS, WILL BE DEEMED TO BE ACCOMPANIED BY A REPRESENTATION AND WARRANTY BY
GUARANTOR THAT SUCH REPORT, RECORD OR INFORMATION IS COMPLETE AND ACCURATE IN
ALL MATERIAL RESPECTS, AS OF THE DATE OF SUCH SUBMISSION.

 

12.            Guarantor Covenants. So long as or any Guaranteed Obligations are
unpaid or unsatisfied:

 

(a)            Subject to the provisions of this Section 12(a) below, Guarantor
shall maintain and cause each of its Subsidiaries to maintain proper books of
record and account including full, true, and correct entries of all dealings and
transactions relating to its and their business and activities, in all material
respects in conformity with generally accepted accounting principles ("GAAP").
Notwithstanding this Section 12(a) to the contrary, no Guarantor or Subsidiary
of Borrower which is a "disregarded entity" for Federal income tax purposes will
be required to maintain separate books of record and account.

 

(b)            Change in Business. Guarantor shall not engage in any material
line of business substantially different from those lines of business conducted
by Guarantor on the date hereof or any business substantially related or
incidental thereto.

 

(c)            Reporting Requirements. Promptly (and no later than 30 days)
after requested by Lender, Guarantor shall furnish or cause to be furnished to
Lender, a balance sheet, income statement, statement of cash flows, a copy of
Guarantor's Federal and State income tax return, and all other books, records,
financial statements, tax returns, lists of property and accounts, budgets,
forecasts, reports, and other information pertaining to the condition or
operations of Guarantor requested by Lender. If requested by Lender, any report,
record, statements, lists, reports and other information required under this
Section 12(c) must be certified to Lender by an Authorized Representative of
Guarantor as being true, accurate and complete. Notwithstanding the foregoing
terms of this Section 12(c), with respect to any Guarantor financial reporting
required under SEC or US Treasury rules applicable to Guarantor, such reporting
will not be required to be delivered prior to the time required by such SEC
rules or US Treasury rules

 

(d)            Notice to Lender. Guarantor shall notify Lender of the occurrence
of any of the following, promptly, but in any event no later than five days
after becoming aware of such occurrence: (i) any lawsuit, tax claim or other
dispute if filed or threatened against Guarantor in an amount greater than
$100,000.00; (ii) any material dispute between Guarantor and any Governmental
Authority; (iii) the failure by Guarantor to comply with the terms and
provisions of this agreement; (iv) any Material Adverse Effect as to Guarantor;
and (v) any change in Guarantor's name, legal structure, place of business, or
chief executive office.

 

(e)            Additional Guarantor Covenants. Guarantor shall: (i) comply in
all material respects with all Applicable Laws and pay before delinquency, all
taxes, assessments, and governmental charges imposed upon the Guarantor or its
property; and (ii) at any reasonable time and from time to time, permit Lender
or any of its agents or representatives to examine and make copies of and
abstracts from the records and books of, and visit the properties of, Guarantor
and to discuss the affairs, finances, and accounts of Guarantor with (if
Guarantor is other than a natural person) officers, directors, partners, or
managers or Guarantor, as applicable; Guarantor's independent accountants; and
any other person dealing with Guarantor.

 

13.            Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this guaranty:

 

(a)            an Event of Default (as defined in the Loan Agreement);

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





4

--------------------------------------------------------------------------------

 

 

 

(b)            Guarantor fails to pay any of the Guaranteed Obligations; and

 

(c)            Guarantor revokes this guaranty (or attempts to revoke this
guaranty) or this guaranty becomes ineffective for any reason.

 

14.            Remedies. Upon an Event of Default, Lender shall have all of the
remedies of a creditor and, to the extent applicable, of a secured party, under
all Applicable Law. Without limitation, to the extent permitted by law, Lender
may, at its option and without notice or demand: (a) declare any Guaranteed
Obligations due and payable at once; and (b) to the maximum extent permitted by
Applicable Law, take possession of any collateral pledged by Borrower or
Guarantor, wherever located, and sell, resell, assign, transfer, and deliver all
or any part of the collateral at any public or private sale or otherwise dispose
of any or all of the collateral in its then condition, for cash or on credit or
for future delivery, and in connection therewith Lender may impose reasonable
conditions upon any such sale; and set off against any or all liabilities of
Guarantor all money owed by Lender or any of its agents or affiliates in any
capacity to Guarantor, whether or not due, and also set off against all other
liabilities of Guarantor to Lender all money owed by Lender in any capacity to
Guarantor. Lender, unless prohibited by law the provisions of which cannot be
waived, may purchase all or any part of the collateral to be sold, free from and
discharged of all trusts, claims, rights of redemption and equities of Borrower
or Guarantor whatsoever. If exercised by Lender, Lender shall be deemed to have
exercised its right of setoff and to have made a charge against any such money
immediately upon the occurrence of such default although made or entered on the
books subsequent thereto. Notwithstanding the foregoing provision of this
paragraph, in the event of an actual or deemed entry of an order for relief with
respect to Guarantor under the Federal Bankruptcy Code, the Guaranteed
Obligations shall automatically become due and payable. If Guarantor fails to
pay in accordance with this guaranty, then Guarantor shall pay all of Lender's
costs and expenses, including Legal Fees incurred in enforcing this guaranty or
any other remedy of Lender under this guaranty.

 

15.            Information Regarding Borrower and the Collateral. Before signing
this guaranty, Guarantor investigated the financial condition and business
operations of Borrower, the present and former condition, uses and ownership of
the Collateral, and such other matters as Guarantor deemed appropriate to assure
itself of Borrower's ability to discharge its obligations under the Loan
Documents. Guarantor assumes full responsibility for that due diligence, as well
as for keeping informed of all matters which may affect Borrower's ability to
pay and perform its obligations to Lender. Lender has no duty to disclose to
Guarantor any information which Lender may have or receive about Borrower's
financial condition or business operations, the condition or uses of the
Collateral, or any other circumstances bearing on Borrower's ability to perform.

 

16.            Revival and Reinstatement. If Lender is required to pay, return
or restore to Borrower or any other person any amounts previously paid on the
Loan because of any Insolvency Proceeding of Borrower, any stop notice or any
other reason, the obligations of Guarantor shall be reinstated and revived and
the rights of Lender shall continue with regard to such amounts, all as though
they had never been paid.

 

17.            Expenses. Upon the occurrence and during the continuance of an
Event of Default, Lender may, at its option, pay any tax, assessment, or other
governmental levy, any insurance premium or any other expense or charge required
to be paid or caused to be paid by Guarantor under the terms of any Collateral
Document, if any, to which Guarantor is a party (and not timely paid by
Guarantor) (those Collateral Documents, "Guarantor Collateral Documents" and all
such payments, "Lender Advancements") upon Guarantor's failure to timely pay
same. Guarantor shall pay on demand (a) Lender Advancements; (b) all reasonable
costs and expenses incurred by Lender in connection with the preparation,
execution, delivery, filing, and administration of the Loan Documents to which
Guarantor is a party or required under any Loan Document to which Guarantor is a
party (including Legal Fees incurred in connection with the preparation of the
Loan Documents and advising Lender as to its rights) (c) the cost of any credit
verification reports and field examinations of Guarantor's books and records,
inspections of the Collateral granted by Guarantor under any Guarantor
Collateral Documents, if any; appraisals and reappraisals of the Collateral
granted by Guarantor under any Guarantor Collateral Documents, if any, required
by Lender, surveys and environmental site assessments of the Real Estate, and
title insurance required by Lender, and appraisals and reappraisals of the
Collateral granted by Guarantor required by Lender; (d) all reasonable costs and
expenses incurred by Lender in connection with enforcement of the Loan Documents
to which Guarantor is a party

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





5

--------------------------------------------------------------------------------

 



 

or required under any Loan Document to which Guarantor is a party, or any
amendment, modification, or supplement thereto, whether by negotiation, legal
proceedings, or otherwise, including in the context of any Insolvency
Proceeding; (e) all sums advanced or spent by Lender for the maintenance or
preservation of the Collateral granted by Guarantor under any Guarantor
Collateral Document, if any; and (f) all other expenditures that Lender may make
under the provisions of the Loan Documents or for the benefit of Guarantor,
including Legal Fees.

 

18.            Additional and Independent Obligations. Guarantor's obligations
under this guaranty are in addition to its obligations under any other existing
or future guaranties, each of which shall remain in full force and effect until
it is expressly modified or released in a writing signed by Lender. Guarantor's
obligations under this guaranty are independent of those of the Borrower. Lender
may bring a separate action, or commence a separate reference or arbitration
proceeding against Guarantor without first proceeding against the Borrower, any
other person or any security that Lender may hold, and without pursuing any
other remedy. The rights of Lender under this guaranty shall not be exhausted by
any action by Lender until the Guaranteed Obligations have been paid and
performed in full.

 

19.            Accounting Matters. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Guarantor shall not change
the manner in which either the last day of its fiscal year or the last days of
the first three fiscal quarters of its fiscal years is calculated without
providing Lender with reasonable prior notice thereof.

 

20.            Notices. All notices, approvals, consents, and other
communications under this guaranty ("Notices") must be given in accordance with
and will be subject to the terms and provisions of the Loan Agreement. Notices
must be mailed or delivered, if to Guarantor, to the address adjacent
Guarantor's signature below; if to Lender, to Metropolitan Life Insurance
Company, Agricultural Investments, 10801 Mastin Blvd., Ste 930, Overland Park,
KS 66210, Attn: SSU Director, with a carbon copy to Metropolitan Life Insurance
Company, Agricultural Investments, 10801 Mastin Blvd, Ste. 120, Overland Park,
KS 66210, Attn: Director, CRO, with an additional carbon copy to Metropolitan
Life Insurance Company, Agricultural Investments, 10801 Mastin Blvd, Ste. 930,
Overland Park, KS 66210, Attn: Law Department; and in the case of any other
Person, to the address designated by that Person in a notice to Guarantor and
Lender.

 

21.            General. This guaranty may be executed in counterparts, each of
which will be an original and all of which together are deemed one and the same
instrument. This guaranty shall be interpreted in light of the Drafting
Conventions, which conventions are incorporated herein by this reference. No
provision or waiver in this guaranty shall be construed as limiting the
generality of any other waiver contained in this guaranty. Each Party has
participated in negotiating and drafting this guaranty, so if an ambiguity or a
question of intent or interpretation arises, this guaranty is to be construed as
if the parties had drafted it jointly, as opposed to being construed against a
Party because it was responsible for drafting one or more provisions of this
guaranty. The Secured Obligation Documents shall inure to the benefit of and
shall be binding upon the parties and their respective heirs, personal
representatives, successors and assigns; provided, that Guarantor shall not
assign its rights or obligations hereunder without Lender's consent. Lender may
transfer all or any portion of its rights under this guaranty and the Loan
Documents to any other Person. Lender may disclose to any actual or proposed
transferee any information that Guarantor has delivered to Lender in connection
with the negotiation of this guaranty or pursuant to the Loan Documents; and
Guarantor shall cooperate fully with Lender in providing that information to any
actual or proposed transferee. All rights and remedies under this guaranty and
the Secured Obligation Documents are cumulative, and the exercise of any one or
more of them does not constitute an election of remedies. Any provision of any
Secured Obligation Document which is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of that Secured Obligation Document or affecting the validity or
enforceability of that provision in any other jurisdiction; except that if such
provision relates to the payment of any monetary sum, then Lender may, at its
option, declare all Guaranteed Obligations immediately due and payable. This
guaranty may not be amended, changed, modified, altered or terminated without
the prior written consent of Lender.

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





6

--------------------------------------------------------------------------------

 

 

 

22.            Optically Imaged Reproductions. Lender may make an optically
imaged reproduction of any or all Loan Documents and, at its election, destroy
the original or originals. Guarantor consents to the destruction of the original
or originals and agrees that a copy of the optically imaged reproduction of any
Loan Document will be the equivalent of and for all purposes constitute an
"original" document. For purposes of this section, "for all purposes" includes
use of the optically imaged reproduction (a) to prove the content of the
original document at trial, mediation, arbitration or administrative hearing;
(b) for any business purpose; (c) for internal or external audits and/or
examination by or on behalf of Governmental Authorities; (d) in canceling or
transferring any document; and (e) in conjunction with any other transaction
evidenced by the original document.

 

23.            Entire Agreement. This guaranty and the other Secured Obligation
Documents required under this guaranty, collectively: (a) represent the sum of
the understandings and agreements between Lender and Guarantor concerning this
credit; (b) replace any prior oral or written agreements between Lender and
Guarantor concerning this credit; and (c) are intended by Lender and Guarantor
as the final, complete and exclusive statement of the terms agreed to by them.
In the event of any conflict between this guaranty and any other agreements
required by this guaranty, this guaranty will prevail.

 

24.            Governing Law. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (THE "GOVERNING LAW
STATE") WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THEREOF. THE PARTIES
UNDERSTAND, AGREE AND ACKNOWLEDGE THAT (1) NEGOTIATION, AGREEMENT AND
PERFORMANCE OF THIS GUARANTY AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
EVIDENCED BY THE LOAN DOCUMENTS HAVE SIGNIFICANT AND SUBSTANTIAL CONTACTS WITH
THE GOVERNING LAW STATE, (2) IT IS CONVENIENT TO BOTH PARTIES TO SELECT THE LAW
OF THE GOVERNING LAW STATE TO GOVERN THE LOAN DOCUMENTS AND THE TRANSACTIONS
EVIDENCED BY THE LOAN DOCUMENTS, (3) THE TRANSACTIONS EVIDENCED BY THE LOAN
DOCUMENTS BEAR A REASONABLE CONNECTION TO THE LAWS OF THE GOVERNING LAW STATE,
(4) THE CHOICE OF THE INTERNAL LAWS OF THE GOVERNING LAW STATE WAS MADE FOR GOOD
AND VALID REASONS, AND (5) SUCH CHOICE CONSTITUTES GOOD AND VALUABLE
CONSIDERATION FOR LENDER TO ENTER INTO THE TRANSACTIONS EVIDENCED BY THIS
AGREEMENT AND LENDER HAS ENTERED INTO SUCH TRANSACTION IN RELIANCE ON SUCH
CHOICE.

 

25.            JURISDICTION AND VENUE.

 

(a)            GUARANTOR IRREVOCABLY AGREES THAT, AT THE OPTION OF LENDER, ALL
JUDICIAL PROCEEDINGS ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS GUARANTY, GUARANTOR, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH THIS GUARANTY IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY OR ADVISABLE IN CONNECTION
WITH AN EXERCISE OF REMEDIES BY SUCH PERSON UNDER THE LOAN DOCUMENTS.

 

(b)            GUARANTOR HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN THIS GUARANTY. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST GUARANTOR IF
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER
MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE.

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





7

--------------------------------------------------------------------------------

 



 

26.            Joint and Several Obligations. If Guarantor consists of more than
one Person, each Guarantor (a) acknowledges that this guaranty is the
independent and several obligation of each Guarantor and may be enforced against
each Guarantor separately, whether or not enforcement of any right or remedy
hereunder has been sought against any other Guarantor; and (b) agrees that its
liability hereunder and under any other Secured Obligation Document shall be
absolute, unconditional, continuing and irrevocable. GUARANTOR EXPRESSLY WAIVES
ANY REQUIREMENT THAT LENDER EXHAUST ANY RIGHT, POWER OR REMEDY AND PROCEED
AGAINST THE OTHER GUARANTORS UNDER THIS GUARANTY, OR ANY OTHER SECURED
OBLIGATION DOCUMENTS, OR AGAINST ANY OTHER PERSON UNDER ANY GUARANTY OF, OR
SECURITY FOR, ANY OF THE GUARANTEED OBLIGATIONS.

 

27.            WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE LOANS OR THE
LENDER/GUARANTOR RELATIONSHIP THAT IS BEING ESTABLISHED UNDER THIS GUARANTY. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE All-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 27
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Farmland RE Term Loans 2016

 

Guaranty – FPOP

 

Loan no. 198280, 198283 and 198284

Rev. 4.6.2015

 





8

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE TO GUARANTY)

 

Guarantor has executed this guaranty effective as of the day and year first
written above.

 

GUARANTOR

 

 

 

 

 

 

 

 

FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

 

 

By:

FARMLAND PARTNERS OP GP, LLC,

 

 

a District of Columbia limited liability company,

Address for notices:

 

as General Partner

4600 S. Syracuse Street, Suite 1450

 

 

Denver, Colorado 80237

 

By:

FARMLAND PARTNERS INC.,

Attention: Chief Financial Officer

 

 

A Maryland corporation, as Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri

 

 

 

 

LUCA FABBRI

 

 

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY]



9

--------------------------------------------------------------------------------